Parsons, J.
(dissenting). I regret that I am unable to agree with the prevailing decision in this matter. My dissent has to do largely with the good faith of the Commissioners of the Palisades Interstate Park and the claimants and with the amount of the award to the claimants.
As to the award, the location of the property of the claimants and the market for its product and the amount of such product that could be produced and marketed are beyond question, and the fact that it was the only remaining available location within striking distance of the greatest market in the world for its product was not given sufficient consideration in my opinion. The evidence *630of the amount of such product, its market, and the profit to be derived therefrom was proven beyond question.
I am also of the opinion that the claimants from the correspondence and interviews had a right to assume that the Commission did not intend to take this property.
The play on the difference in the words “ condemnation ” and appropriation ” is to my mind a play on words. How else has the State or its agencies ever taken property except by appropriation? So far as the State is concerned, these two words mean exactly the same thing.
So far as the claimants were concerned, every act performed and every dollar expended, and every obligation incurred were justified.
All of these facts are entitled to consideration in arriving at the fair market value of what was taken from the claimants.
From a somewhat long consideration of the whole record and a very careful reading of the very complete analysis of the facts in the extensive briefs of the claimants and the State, I am of the opinion that the fair market value of the property taken from the claimants is at least $3,000,000.
I, therefore, hold that the award herein for the fair market value of the property appropriated should be $3,000,000.